Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on 4/29/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: in paragraph 0054], it states “In one embodiment, the conductive layers comprises silicon oxide layers and the insulating layers comprises silicon nitride layers”.  The silicon oxide layers are not conductive material. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited in claims 3-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  it recites “a plurality of plugs fabricated fabricated on, …”, extra “fabricated” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation “a stack formed on the substrate”.  There is insufficient antecedent basis for “the substrate” in the claim. For the examination purpose, it is interpreted as “a stack formed on the source plate” according to the preceding claim limitations. 
Regarding clams 2-7, they are rejected under 112(b) due to their dependencies of claim 1. 
Regarding claim 4, it recites “wherein the source gate conductively contacts each of the first set of pillars”. It is not clear how the source gate conductively contacts each of the first set of pillars”. 
The specification does not provide a standard for ascertaining the requisite degree (no drawings show this feature), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 4, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 5, it is rejected under 35 U.S.C. 112 (b), because of its dependency status from claim 4.
Regarding claim 7, it recites “wherein the insulating material comprises silicon nitride and the conductive material comprises silicon oxide”. There is insufficient antecedent basis for “the insulating material” and “the conductive material” in the claim. For the examination purpose, it is interpreted as “wherein the insulating layers comprise silicon oxide and the conductive layers comprise tungsten” according to the Specification on paragraph [0056]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seung Hyun Cho et al., (US 2019/0067320 A1, hereinafter Cho).
Regarding claim 1, Cho discloses a semiconductor device (memory device in Fig. 1) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Cho’s Fig. 1, annotated. 
a source plate (a source plate comprises a substrate 21 including impurity regions 47 contacted by source lines 151, 152); 
a plurality of plugs (semiconductor patterns 31 formed by selective epitaxial growth described in [0056]) fabricated on, or at least formed partly in, the source plate (comprising 21/47); 
a stack (alternating insulating layers 25 and gate electrodes Gn) formed on the source plate (comprising 21/47) and plurality of plugs (31), the stack (25/Gn) comprising alternating insulating layers (25) and conductive layers (Gn); 
a first set of pillars (cell pillars 41) extending through the stack (25/Gn) … wherein each pillar (each 41) in the first set of pillars (41) terminates atop a respective plug (respective 31) in the plurality of plugs (31) and forms a channel-material string of memory cells (the cell pillars 41 have string of memory cells with channel structures 37 including information storage pattern 33, channel pattern 34 and core pattern 35 in Fig. 1 described in [0055]) extending through the insulating layers (25) and conductive layers (Gn); and 
a second set of pillars (source lines 151, 152) extending through the stack (25/Gn), wherein each pillar (each 151, 152) in the second set of pillars (151, 152) terminates in the source plate (comprising 21/47).  
Cho does not expressly disclose the first set of pillars (cell pillars 41) is formed by a process including etching the alternating insulating layers and conductive layers and depositing a pillar material therein; the second set of pillars (source lines 151, 152) is formed by a process including etching the alternating insulating layers and conductive layers and depositing a pillar material therein;
However, these limitations are merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. MPEP 2113 I.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include these processes in the device claim to achieve the desired device structure. 
Regarding claim 2, Cho discloses the device of claim 1,
wherein the source plate (comprising 21/47) comprises a silicon substrate (substrate 21 can be silicon described in [0052]). 
 Regarding claim 3, Cho discloses the device of claim 2,
wherein the source plate (comprising 21/47) further comprises one or more layers (lowermost 25, 27 in Fig. 1) forming a source gate (gate electrode G1).  
Regarding claim 7, Cho discloses the device of claim 1,
wherein the insulating layers (25) comprise silicon oxide (described in [0053]) and the conductive layers (Gn) comprise tungsten (described in [0067]). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the device of claim 1, “wherein the plurality of plugs comprises a plurality of tungsten plugs” as recited in Claim 6, in combination with the remaining features of Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898